DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 25 March 2022.
Claims 1, 3, 8, 10, 15, and 17 have been amended.
Claims 1-20 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the §112 rejections be withdrawn; however the Examiner disagrees and refers Applicant to the updated rejection below.  The claimed aspect of how something such as a highly rated quality is learned to be possessed is not disclosed.  The specification only mentions the extraction of the skills, qualifications, and/or experiences using natural language processing (Id. [0044]), however there is no detail as to how these skills/qualifications/experiences are learned to be a highly rated quality that is possessed by the applicant.  There is no discussion or disclosure of how make such a determination of a rating as the being not only high based upon the extracted skills/qualifications/experiences.  At best the specification discloses an extraction of the skills/qualifications/experiences, not how these are rated highly or “learned by to be possessed” by the Applicant.  As such the rejection not withdrawn.  
Applicant argues that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  As noted in the interview and advisory action, the argued subject matter is actually not positively recited as no "machine learning" or "natural language processing" is claimed.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity, the Examiner notes that finding and recommending applicants based upon “one or more rated qualities” (i.e. resumes and job descriptions) is a function that career counselors, human resource professionals, and headhunters have traditionally performed/provided for job applicants.  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., determining applicants to recommend based on the rated qualities) to a particular technological environment (i.e., employment/hiring over a network or the Internet). Here, again as noted in the previous rejection, the processor and application programming interface in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking candidate applications) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Even when considering the claims as a whole, the claims recitation of the “processor” and “personality insights application programming interface” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  The Examiner also notes that the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility based upon a bare assertion of improvement.  The Examiner respectfully does not find the assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement (MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)). That is, the Examiner does not find any evidence that the claimed aspects are any improvement over conventional systems.  The claim(s) is/are not patent eligible and the rejection not withdrawn.
Applicant next argues that the Rao reference does not disclose, suggest or render the amendments predictable; however the Examiner respectfully disagrees.  Applicants remarks and amendments are not persuasive as the Rao reference still discloses the ability to analyze the job posting and compare it with candidates to provide a ranked list (highest quality candidate) based upon the talent score (see Rao ¶189, which utilizes the concepts of natural language processing in ¶107-¶108; for an interview ¶63).  The "dynamic input" from the administrator is a very broad term (so broad it warrants a §112 rejection), such that any of the linguistic aspects described by Rao is still disclosed (i.e. less important, very important) as these descriptors are dynamic in nature (see Rao ¶32).  The Examiner again notes that, as discussed above, the interview and the advisory action, the argued subject matter is actually not positively recited as no "machine learning" or "natural language processing" is claimed.  In response to applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., "machine learning" or "natural language processing analysis”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such the rejection was not withdrawn.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 8, and 15 now recite the newly amended limitation “wherein the highly rated quality is learned to be possessed by the applicant by using a personality insights application programming interface” however there is no discussion, throughout the entirety of the specification and drawings, how the quality is determined to be important based upon learning one or more requirements from a job description (the specification is completely devoid of the term “learn”).  Paragraph [0029] states “An applicant's leadership rating may be determined by weighing the above qualities and/or skills, based on data from the ingested datastore(s), as well as information gathered from the applicant's collected information," Paragraph [0049] “A posted job may be determined to be similar to one or more other posted jobs based on an analysis of the skills, qualifications and/or experiences extracted from the job description(s). For example, applicant A may have completed an online course in JavaTM programming, while applicant B may have completed and received a grade of A in a college course in JavaTM programming. Based on these facts, the cognitive application review program 110a, 110b may determine that applicant B is be more qualified in JavaTM programming than applicant A.”  Applicants’ cite Paragraph [0044] for support however the Examiner notes this portion of the specification is only concerned with extracting skills, qualifications and/or experiences using natural language processing.  While skills, qualifications and/or experiences can be extracted from job descriptions, there is no mention or discussion as to how a highly rated quality is able to be learned to be possessed.  At best, the specification describes the intended result of an extraction of text, not how a highly rated quality is learned to be possessed, and as such, the Examiner asserts this as evidence that the newly amended claims are new matter.
Claims 2-7, 9-14, and 16-20 are also rejected for failing to remedy the deficiencies of claims 1, 8, and 15.  


Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “dynamic input” in claims 1, 8, and 15, is a relative term which renders the claim indefinite. The term “dynamic input” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, the “dynamic” input is indefinite as this could be a numerical/quantitative value or some sort of text, all of which could be completely subjective to the administrator.  The specification does not provide any detail as to how one of ordinary skill in the art would ascertain the potential limits or scope of “dynamic” input.  
Claims 2-7, 9-14, and 16-20 are also rejected for failing to remedy the deficiencies of claims 1, 8, and 15. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) recommending and selecting a high ranking applicant based upon comparisons of a job application and job description which is an abstract idea of certain methods of organizing human activities (business relations such as hiring) as well as the abstract idea of a mental process (judgement upon reading a job application).
The limitations of “comparing, the publicly available information about the applicant, as well as information included on the applicant's application, to the job description; comparing, one or more skills and achievements of the applicant to one or more skills and achievements of other applicants; rating, one or more qualities, including a leadership quality, of the applicant, wherein a highly rated quality is determined to be important based on one or more requirements of the job description and a dynamic input provided by an administrator, and wherein the highly rated quality is learned to be possessed by the applicant; ranking, the applicant, based on the one or more rated qualities; identifying, a low ranking applicant and providing feedback to the low ranking applicant; and recommending, by the processor, a high ranking applicant to an administrator.,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and/or mental processes but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “by the processor,” (or “by a processor” in claims 8 and 15) nothing in the claim element precludes the step from the methods of organizing human activities and practically being performed in the mind.  For example, but for the “by the processor” language, “comparing,” “comparing,” “rating,” “ranking,” “identifying,” and “recommending” in the context of this claim encompasses the user manually reviewing job applications and sorting the applications for the best candidate for a job.  If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) as a certain method of organizing human activities or in the mind, while some of the limitations may be based on mathematical concepts, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The claims recite several “receiving,” and “collecting” steps which are simply extrasolution data gathering activities.  Next, the claim only recites one additional element – using a processor to perform all of the steps and an application programming interface to perform a “learn” step. The processor and application programming interface in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking candidate applications) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Even when considering the claims as a whole, the claims recitation of the “processor” and “application programming interface” is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor and/or application programming interface to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2, 4-5, 9, 11-12, 16, and 18-19 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 2, 4-5, 9, 11-12, 16, and 18-19 recite the same abstract idea of “recommending a high ranking applicant based upon comparisons of a job application and job description.”  The claim recites the additional limitations further limiting the collecting and rating steps, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 3, 6, 10, 13, 17, and 20 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 3, 6, 10, 13, 17, and 20 recite the same abstract idea of “recommending and selecting a high ranking applicant based upon comparisons of a job application and job description.”  The claim recites the additional limitations further limiting comparing and ranking steps to include additional calculations, which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 7 and 14 are dependent on claims 1 and 8 and include all the limitations of claims 1 and 8.  Therefore, claims 7 and 14 recite the same abstract idea of “recommending and selecting a high ranking applicant based upon comparisons of a job application and job description.”  The claim recites the additional limitations to include generating feedback for a low ranking applicant, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao (US PG Pub. 2015/0248648).

As per claims 1, 8, and 15, Rao discloses a computer implemented method for cognitive application review, computer system for cognitive application review, the method comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: and computer program product for cognitive application review, the method comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: (system and method for talent scoring, Rao ¶33; computer processor, ¶3-¶5; computer readable storage media, ¶97): 
receiving, by a processor, an applicant's application based on a job description (profile information for individuals, Rao ¶37; from resumes, ¶104) (Examiner notes the resumes as the equivalent to the applicants’ applications); 
collecting, by the processor, publicly available education information (academic credentials, Rao ¶39); 
collecting, by the processor, publicly available information about the applicant (from social network, ¶207-¶208; publication credentials, competition credentials, literacy credentials, ¶41-¶43); 
comparing, by the processor, the publicly available information about the applicant, as well as information included on the applicant's application, to the job description (talent score based upon credential values for the job, Rao ¶12, ¶58-¶59, and ¶92); 
comparing, by the processor, one or more skills and achievements of the applicant to one or more skills and achievements of other applicants (professional credentials, Rao ¶38 and ¶40; compared to other candidates, ¶89); 
rating, by the processor, one or more qualities, including a leadership quality, of the applicant (credential value, Rao ¶46-¶51; leadership and management credentials, ¶39-¶40; weights for credential values, based upon natural language indications, though, it should be appreciated, that an employer's preference for one or more values of a candidate's credential is not limited to being specified by using weights and may be specified in any other suitable way using any suitable type of input (e.g., using language indications such as "less important," "important," "very important," "extremely important," or similar linguistic indications of the significance an employer attaches to a particular credential and/or credential value), as aspects of the disclosure provided herein are not limited in this respect.  As one non-limiting illustrative example, consider an employer seeking a candidate who is a proficient Japanese speaker. Suppose that, in this example, values of the credential of speaking Japanese are numeric ranging from 0 to 1, with 1 representing the greatest amount of knowledge/skill in speaking Japanese and 0 representing the least amount of knowledge/skill in speaking Japanese (e.g., values of 0-0.5 may indicate some familiarity with speaking Japanese, values of 0.5-0.7 may indicate proficiency in speaking Japanese, and values of 0.8-0.1 may indicate fluency in speaking Japanese. The employer may specify his preferences by providing a weight for each of one or more credential values that they credential of speaking Japanese may take on. For example, as shown in Table 1 below, the employer may assign the weight of 1 to credential values of 0.5, 0.6, and 0.7, the weight of 0.6 to the credential value of 4, and the weights of 0.8 to the credential values of 0.8, 0.9, and 1.0. These weights may indicate the employer prefers candidates that have the credential values of 0.5, 0.6, and 0.7 (e.g., indicative of proficiency in speaking Japanese), prefers candidates that have the credential values of either 0.8, 0.9, or 1 (e.g., indicative of fluency in speaking Japanese) less, and prefers candidates that have the credential value of 0.4 (e.g., indicative of some familiarity in speaking Japanese) the least ¶107-¶108; see also relative importance for different credentials, ¶118 and talent scoring for the candidates, ¶122), 
wherein a highly rated quality is determined to be important based on one or more requirements of the job description and a dynamic input provided by an administrator (The inventor has recognized that an improved approach to identifying and evaluating candidates for a job could be provided if employers were able to articulate more precisely the credentials they are seeking in candidates for a job. Thus, some embodiments described herein relate to providing tools for helping employers to specify their preferences for credentials as well to specify how much these credentials matter when evaluating candidates (e.g., by allowing employers to specify the significance of one or more specified credentials). In addition, the inventor has appreciated that identifying suitable candidates may be facilitated by automating the process of applying specified preferences to candidates to evaluate their suitability for a job, Rao ¶32; As another example, the prestige of an award may provide a value indicative of an amount of knowledge/skill the candidate possesses in this respect. As yet another example, a value associated with the credential of speaking Japanese may be indicative of the amount of candidate's facility with the Japanese language. These examples of credential values are illustrative and non-limiting, as any credential may be assigned a credential value that indicates the amount or extent the candidate possesses knowledge/skill with respect to the credential, ¶47), and 
wherein the highly rated quality is learned to be possessed by the applicant by using a personality insights application programming interface (FIG. 13 shows an illustrative example of a user interface that may be used by an employer to interact with a talent scoring system in order to identify suitable job candidates among users of an online service, in accordance with some embodiments, ¶23 and Fig. 13; more precisely articulate credentials they are seeking for a candidate, widespread, automated talent scoring, ¶32-¶34 and ¶220) (Examiner notes the user interface of Rao as the equivalent to the personality insights programming interface); 
ranking, by the processor, the applicant, based on the one or more rated qualities (ranking the plurality of candidates based on the calculated talent scores, Rao ¶5 and ¶53-¶54); 
identifying, by the processor, a low ranking applicant and providing feedback to the low ranking applicant (recommending credentials for the candidate to obtain, Rao ¶68-¶69 and ¶198); and 
recommending, by the processor, a high ranking applicant to an administrator and selecting the high ranking applicant for an interview (The individuals may then be presented to the user ranked according to their talent scores and/or corresponding measures of uncertainty. As a result, the most suitable individuals will be presented to the user for quick and efficient investigation, and the user has immediate feedback with respect to the suitability of individuals returned by the search that meet the provided search criteria, Rao ¶37; The employer may use the ranked talent scores to identify candidates to evaluate further (e.g., to interview), to identify candidates to hire, and/or for any other suitable purpose, ¶63).

As per claims 2, 9, and 16, Rao discloses as shown above with respect to claims 1, 8, and 15.  Rao further discloses wherein collecting, by the processor, publicly available searching at least one public datastore for publicly available information; storing publicly available information in a private datastore; (private network, Rao ¶208).

As per claims 3, 10, and 17, Rao discloses as shown above with respect to claims 1, 8, and 15.  Rao further discloses wherein comparing, by the processor, the publicly available information about the applicant, as well as information included on the applicant's application, to categories is defined by the administrator, based on evaluating the job description (credentials, Rao ¶39-¶43) (Examiner notes the different types of credentials as the equivalent to the categories defined by an administrator).

As per claims 4, 11, and 18, Rao discloses as shown above with respect to claims 1, 8, and 15.  Rao further discloses wherein rating, by the processor, one or more qualities, including the leadership quality, of the applicant further comprises: searching at least one publicly available datastore, including a social network, a blog, or a historical work report; identifying one or more leadership qualities of the applicant; and calculating a leadership rating for the applicant based on the identified leadership qualities (from social network, ¶207-¶208; publication credentials, competition credentials, literacy credentials, ¶41-¶43; credential value, ¶46-¶51; leadership and management credentials, ¶39-¶40; weights for credential values, ¶107).

As per claims 5, 12, and 19, Rao discloses as shown above with respect to claims 4, 11, and 15.  Rao further discloses wherein leadership qualities include timeliness of tasks and assisting others (credential value, Rao ¶46-¶51; leadership and management credentials, ¶39-¶40; weights for credential values, ¶107).

As per claims 6, 13, and 20, Rao discloses as shown above with respect to claims 1, 8, and 15.  Rao further discloses wherein ranking, by the processor, the applicant, based on the one or more rated qualities further comprises: calculating a weighted average by assessing the rated qualities and weighing each of the rated qualities based on a defined preference of the administrator (credential value, Rao ¶46-¶51; leadership and management credentials, ¶39-¶40; weights for credential values, ¶107).

As per claims 7 and 14, Rao discloses as shown above with respect to claims 1 and 8.  Rao further discloses wherein identifying, by the processor, the low ranking applicant and providing feedback to the low ranking applicant further comprises: comparing a ranking of the applicant to a ranking of at least one other applicant; and generating feedback for the applicant, wherein the generated feedback includes one or more weak areas in the applicant's application and a suggestion for one or more future educational opportunities (recommending credentials for the candidate to obtain, Rao ¶68-¶69 and ¶198).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629